Citation Nr: 0320019	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  99-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cut vagus nerve as a 
result of a May 1977 transthoracic vagotomy.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary disease as a result of a May 
1977 transthoracic vagotomy.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a genitourinary disorder as a result 
of VA treatment for Peyronie's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to July 
1949 and from October 1949 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cut vagus nerve as a result of a May 1977 
transthoracic vagotomy, pulmonary disease as a result of a 
May 1977 transthoracic vagotomy, and a genitourinary disorder 
as a result of VA treatment for Peyronie's disease.

In January 2001, the Board remanded the issues on the title 
page for additional development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The veteran did not incur additional disability secondary 
to the May 1977 transthoracic vagotomy right radical 
nephrectomy.  

2.  The veteran did not incur pulmonary disease as a result 
of a May 1977 transthoracic vagotomy.

3.  The veteran did not incur a genitourinary disorder as a 
result of VA treatment for Peyronie's disease.




CONCLUSIONS OF LAW

1.  Payment of compensation benefits for residuals of the May 
1977 transthoracic vagotomy right radical nephrectomy is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2002).

2.  Payment of compensation benefits for residuals of the May 
1977 transthoracic vagotomy right radical nephrectomy is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.358.

3.  Payment of compensation benefits for a genitourinary 
disorder as a result of VA treatment for Peyronie's disease 
is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 
38 C.F.R. § 3.358.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 2001 Board 
remand and the April 2003 supplemental statement of the case.  
In the January 2001 remand, the Board went into detail as to 
the evolution of claims for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151.  The Board also 
informed the veteran that the amended 38 U.S.C.A. § 1151, 
which was applicable to the veteran's claim, provided that a 
claimant shall be awarded compensation for a qualifying 
additional disability when it was not the result of the 
claimant's willful misconduct and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the claimant at a VA facility and the 
proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination 
or is an event not reasonably foreseeable.  Thus, this 
informed the veteran of the evidence necessary to 
substantiate his claims.  In the April 2003 supplemental 
statement of the case, the RO informed the veteran that his 
claim had been denied because there had been no increase in 
disability due to VA treatment or surgical treatment and that 
there was no negligence, carelessness, lack of proper skill, 
or error in judgment shown.  Therefore, based on the above, 
the Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
January 2001 remand, the Board addressed the Secretary's 
responsibility in assisting the veteran in obtaining evidence 
to support his claim.  The Board stated that the Secretary 
must make every reasonable effort to obtain evidence that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  Additionally, it informed the veteran that if the 
record are ones held by a federal department and the claimant 
adequately identifies and authorizes the Secretary to obtain 
them that the Secretary must obtain them.  In the April 2001 
letter, the RO requested that the veteran submit VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
for three private physicians, Dr. Decker, Dr. Polster, and 
Dr. Ortiz so that it could obtain those records.  The RO also 
stated that if there were other private medical records that 
he should complete and submit the authorization for VA to 
obtain those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the hospitalization reports 
from the 1975 and 1977 surgeries.  The RO obtained VA 
treatment records from the VA Medical Center in San Diego, 
California, dated from 1975 to 1998.  The Board notes that in 
its January 2001 remand, it had asked that the RO obtain 
private medical records from Dr. Decker, Dr. Polster, and Dr. 
Ortiz that the veteran had indicated existed.  In the April 
2001 letter to the veteran, the RO asked the veteran to 
complete the authorization forms so that it could obtain 
those private medical records.  The record reflects that the 
veteran did not complete the authorization forms, even after 
being told by his representative the importance of completing 
the forms.  A July 2001 memo from the Disabled American 
Veterans indicates that VA had called to request assistance 
in having the veteran complete the authorization for the 
private medical records.  The National Service Officer stated 
that he had contacted the veteran by telephone and "conveyed 
the importance of the records" and that he followed up with 
a letter to the veteran.  The Officer stated that the veteran 
"finally" answered the letter with a letter of his own, 
which "still did not include the [medical] records, nor did 
it include the signed forms."  He added that the veteran 
cited the fact that he had seen so many physicians, which 
precluded any individual doctor from gaining a solid 
knowledge of his case.  In an April 2001 statement from the 
veteran, he stated he had no other medical evidence to 
submit.  The Board finds that VA has no further duty to 
assist the veteran in obtaining the private medical records, 
as it is clear that that veteran will not provide the 
authorization to obtain the records.  Finally, in accordance 
with its duty to assist, VA has obtained medical opinions in 
connection with the veteran's claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The veteran asserts that he incurred additional disabilities, 
including a pulmonary disorder, as a result of surgery he 
underwent in May 1977 at the VA Medical Center in San Diego, 
California.  At that time, he underwent a left transthoracic 
vagotomy.  Additionally, the veteran asserts that he 
developed a genitourinary disorder as a result of treatment 
he received from VA for Peyronie's disease.  The veteran 
believes he is entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151.  Specifically, he asserts that prior 
to the May 1977 surgery, he had no problems breathing and 
that following the surgery, he had difficulty breathing.  He 
states that his smoking has nothing to do with his difficulty 
breathing.  The veteran states that following the diagnosis 
of Peyronie's disease, he was given several shots of 
Cortisone, which turned his penis black.  He also states that 
he has bleeding and a "knot" in his side since the May 1977 
surgery.  A summary of the facts are below.

VA inpatient and outpatient medical records reflect treatment 
for various disabilities from October 1975 to September 1996.  
An October 1975 VA hospital report notes that the veteran 
vomited two to three cups of blood on the night prior to his 
admission, following a "recent binge of drinking," and 
passed a large melenic stool on the day of admission.  The 
veteran gave a history of binge drinking, consuming up to a 
quart of alcohol per day, and explained that he experienced a 
brief episode of hematemesis approximately three months 
earlier.  He reported postprandial pain in the epigastric 
region, which was relieved by antacids.  An emergency 
endoscopy showed duodenal edema with bleeding and ulcers in 
the duodenal bulb.  A vagotomy and pyloroplasty was 
subsequently performed.  The discharge diagnosis included 
peptic ulcer disease, upper gastrointestinal bleed secondary 
to peptic ulcer disease, and "chronic alcoholic ingestion."

According to a May 1977 VA hospital report, the veteran was 
admitted with complaints of nausea, and vomiting "coffee 
ground material with some bright blood."  He reported tarry 
stools three days prior to admission, which did not change 
with his "usual regime of milk and ice cream."  An 
endoscopy showed a normal esophagus, and two "benign 
appearing ulcers" at the gastroduodenal junction.  Following 
a surgery consultation, it was felt that the veteran had an 
incomplete vagotomy, and a transthoracic vagotomy was 
recommended.  The record indicates that a left transthoracic 
vagotomy was performed without complications.  The final 
assessment was pyloric ulcer, and pleural effusion.

The veteran was admitted to a VA hospital for treatment of 
pulmonary tuberculosis in October 1978.  On admission, he 
provided a one- to two-year history of dyspnea on exertion of 
two to three blocks, which had not changed in recent months.  
He reported working in copper and silica mines, but denied 
any recent exposure to tuberculosis.  The veteran explained 
that he remained weak and unable to regain weight following a 
May 1977 transthoracic vagotomy due to "the feeling of a 
lump in his left side."  He noted that this lump was "worse 
upon eating," and indicated that he could eat only "small 
light meals."  The veteran complained of hematemesis and 
daily postprandial pain, and related that his left upper 
quadrant discomfort increased with activity.  The lungs were 
noted to be clear to percussion and auscultation, except for 
a slight dullness in the right upper lobe with slightly 
increased local fremitus.  A chest x-ray showed a right upper 
lobe infiltrate and cavitary lesions.  The diagnostic 
impression was pulmonary tuberculosis, history of silica 
exposure, history of peptic ulcer disease, and history of 
ethanol abuse.

During follow-up treatment for left upper quadrant pain in 
September 1979, the veteran reported "no real change in 
symptoms."  According to the record, "no real change" was 
noted on physical examination.  Left upper quadrant pain of 
unknown etiology was diagnosed.  The examiner concluded that 
there was "no apparent anatomic cause" for the veteran's 
pain.

The veteran sought treatment for impotence in September 1980.  
At that time, he reported having the inability to maintain an 
erection over the previous month, and pain, as his penis 
became firmer.  Peyronie's disease was diagnosed, and the 
veteran was given cortisone injections.  A December 1980 
follow-up treatment record notes that the veteran's penis was 
diffusely bruised after an injection, but indicates that his 
Peyronie's disease "seemed to be resolving after steroid 
injection."

An August 1983 VA hospital report notes a history of 
Peyronie's disease since 1981, and complaints of "stiffening 
of [the] penis" over the previous two years.  The veteran 
reported difficulty achieving an erection, and indicated that 
his penis became "semi-hard only and . . . curled upward 
toward the body."  The final assessment was Peyronie's 
disease.  A follow-up treatment record dated the next month 
indicates that steroid injections failed to improve the 
veteran's condition.

A July 1984 VA outpatient treatment record notes a history of 
recurrent left upper quadrant pain since a May 1977 left 
transthoracic vagotomy.  The final assessment was "doubt 
recurrent peptic ulcer disease after transthoracic vagotomy, 
probably incisional pain with either no effect or placebo 
effect from Cimetidine."

In February 1997, the veteran sought compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a cut vagus 
nerve as a result of a May 1977 transthoracic vagotomy, 
pulmonary disease as a result of a May 1977 transthoracic 
vagotomy, and a genitourinary disorder as a result of VA 
treatment for Peyronie's disease.  The RO denied this claim 
in a June 1997 rating decision.

In correspondence received by the RO in March 1998, the 
veteran explained that he experienced bleeding and a "knot" 
in his side since the May 1977 left transthoracic vagotomy.  
He maintained that his left lung collapsed during the 
surgery, and tuberculosis was subsequently diagnosed.  The 
veteran asserted that VA treatment for Peyronie's disease 
caused his impotency.  He explained that the VA physician 
used "to[o] much medication," which caused his penis to 
"turn black."  

A VA examination was performed in conjunction with the 
veteran's claims in September 1998.  Following a review of 
the claims folder, the examiner noted that while tuberculosis 
was diagnosed in 1977, the proper diagnosis was atypical 
microbacterium avian intracellulare.  He explained that the 
veteran underwent a vagotomy and pyloroplasty when his 
bleeding stomach ulcer failed to respond to medication.  The 
examiner noted that the veteran experienced little 
improvement postoperatively, and his physicians opined that 
the vagotomy was inadequate.  Consequently, another vagotomy 
was performed through the chest.  He stated that while 
tuberculosis was initially suspected based on chest x-rays, 
the disease process was subsequently found to be a variant of 
a microbacterium.  Several drugs were prescribed, including 
INH, rifampin, and ethambutol.  During this time, the veteran 
reportedly noticed that his sex drive was disappearing and 
Peyronie's disease was subsequently diagnosed.  The veteran 
was given cortisone shots in his penis, and Potaba was 
prescribed.  According to the examiner, this treatment was 
not very effective.  The physician noted that diagnostic 
testing in August 1980 showed numerous acid-fast bacilli 
(AFBs) but no growth, and indicated that the veteran "has 
continued downward and is not doing very well."

A physical examination of the lungs revealed very distant 
breath sounds, and "a lot of wheezing."  The physician 
stated that there was poor lung expansion, and that the 
diaphragms did not move.  Scars were noted in the midline of 
the upper abdomen, and the left lateral thoracic region.  The 
veteran's abdomen was soft and nontender except around the 
lower end of the abdominal scar, which the examiner stated 
may have represented a small hernia defect.  An examination 
of the penis revealed some scarring from Peyronie's disease.  
The testes were noted to be normal.  

An x-ray study of the chest showed prominent linear nodular 
scarring of the right apex compatible with old granulomatous 
disease, prominence of the anterior clear space compatible 
with chronic obstructive pulmonary disease, surgical clips at 
the gastroesophageal junction extending into the chest 
compatible with a vagotomy, and elevation of the hila with 
retraction compatible with old granulomatous disease.  A 
pulmonary function test revealed a "moderately severe 
obstructive ventilatory defect."

The examiner opined that the veteran's "abdominal discomfort 
and problems" may be the result of the May 1977 pyloroplasty 
and vagotomy.  He explained that if a pyloroplasty is done 
with an inadequate vagotomy, the patient would continue to 
have ulceration and peptic ulcer disease.  The examiner 
ordered a barium swallow to check for peptic ulcer disease, 
and indicated that a positive test would show that the 
veteran's current problems were related to an inadequate 
vagotomy in May 1977.  If the peptic ulcer disease was 
healed, on the other hand, "he could have complications of 
vagotomy and pyloroplasty which would be dumping and possible 
irritable bowel."  The physician concluded that the 
veteran's current pulmonary disease was not caused by the May 
1977 operation, but was probably related to his preexisting 
atypical tuberculosis and "long-standing disease from 
smoking."  He stated that the May 1977 surgery did not 
hinder the veteran's lungs "in any way."  He explained that 
the veteran's alcohol consumption, cigarette smoking, and 
Peyronie's disease all contributed to impotence and erectile 
dysfunction.  In addition, the examiner noted that impotence 
and erectile dysfunction were complications associated with 
the use of Tagamet, which the veteran took for three to four 
years.  Consequently, he concluded that "drugs and [the 
veteran's] lifestyle could have caused him to have 
dysfunction of his procreative organ."

The September 1998 upper gastrointestinal series shows that a 
hiatal hernia was found, but no evidence of a duodenal ulcer.

In October 2001, the VA physician, who had examined the 
veteran in September 1998, provided additional opinions 
regarding specific questions that the Board had posed in its 
January 2001 remand.  The VA physician noted that he had 
reviewed the veteran's claims file and reported specific 
findings as to each of the disabilities that the veteran was 
asserting were the result of treatment received by VA.  He 
noted that the veteran had duodenal ulcers, lung disease from 
smoking, tuberculosis, hiatal hernia, and Peyronie's disease.  
The physician made the following findings, in part:

As far as his Peyronie's disease, he was 
treated adequately by all personnel at 
the VA hospital.  The result that he got 
was perhaps predictable in the fact that 
it might not get better.  It is not a 
disease entity that was a disability as a 
result of the VA's treatment for it, and 
again no disability or increased problems 
occurred from his Peyronie's disease by 
treatment from the VA in [] 1977 and also 
no carelessness, negligence, or [] lack 
of proper skill, [or] error in judgment 
was given [to] this patient by the VA 
hospital personnel.  I think that his 
disability is perhaps no more than it 
should be, certainly not any increase in 
the disability. . . .

The physician noted that the veteran had developed dumping 
syndrome and a hiatal hernia following the May 1977 
operation.  He stated that the veteran's overall care for the 
duodenal ulcer had been good.  He added that there had been 
no abnormalities of treatment, no negligence, no 
carelessness, lack of proper skill, error in judgment, or any 
other kind of incidence that would cause the VA to be 
responsible for maltreatment of the veteran.  As to the 
veteran's pulmonary complaints, the physician noted that the 
veteran had been diagnosed with atypical tuberculosis, which 
was more likely to be prolonged and have more damage and more 
fibrosis and scar tissue in the lung than tuberculosis.  He 
noted that if you considered the effects that the atypical 
tuberculosis had on the veteran's lungs and added the 40 
years of heavy smoking by the veteran that such would cause 
"fairly severe damages to [the veteran's] lung."  The 
physician stated that as a result of all of this, the 
veteran's lung capacity was "not very good."  He concluded 
that he did not feel that the veteran's pulmonary disease was 
the result of "carelessness, neglect, lack of proper skill, 
error in judgment, or any kind of fault" on behalf of VA.  
The physician stated that there was some increased disability 
from the May 1977 surgery in that the veteran had developed 
dumping syndrome and a hiatal hernia but that these 
complications were not "unusual for a postoperative 
pyeloplast and vagotomy, and I do not think he has any 
increased disability from that alone."  

In an August 2002 addendum, the VA physician stated the 
following:

This is an addendum to a remand that I 
dictated in October of 2001.  I realize 
this is a long time since that dictation; 
however, there is a clarification of the 
remand in a paragraph D and the statement 
was if there is an increase in 
disability, I should state it.  The 
questions were: Was there carelessness, 
negligence, lack of improper skill or 
error in judgment or similar incidents 
that fall on the part of the VA for his 
Peyronie's disease and for his ulcer 
operation, leading to his other problems.

It is likely as not that the Peyronie's 
disease treatment by the VA personnel did 
not add additional disability as a result 
of the treatment.

The second one is, there is no additional 
[gastrointestinal] or pulmonary 
disability as a result of the treatment 
in May of 1977, so it is likely as not 
that no increase in disability was the 
result of the treatment in May 1977 and, 
thus, no increase.

III.  Criteria & Analysis

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or 
the result of an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.  The Board notes that Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996); see also VAOPGCPREC 
40-97 (Dec. 31, 1997).  As determined in the January 2001 
remand, the veteran's claim that gave rise to this appeal was 
filed after October 1, 1997, and thus only the new law 
applies to his claims.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1)(A), (B) (West 2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2002).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See id. at 
(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  Id. at (c)(2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  Id. at (c)(3).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or treatment administered.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a cut vagus nerve and for pulmonary 
disease, both as a result of the May 1977 transthoracic 
vagotomy, and for a genitourinary disorder as a result of 
treatment for Peyronie's disease.  The reasons follow.

As stated above, in order to prevail in his claims of 
entitlement to compensation under 38 U.S.C.A. 1151, the 
veteran must demonstrate that he has suffered additional 
disability as a result of hospital care or medical or 
surgical treatment furnished by VA, where such care or 
treatment involved carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault or 
establish an event that was not reasonably foreseeable.  As 
to the veteran's claim that he sustained an additional 
disability (not the pulmonary disease) as a result of the May 
1977 surgery, a medical professional has determined that the 
veteran did not sustain an additional disability as a result 
of the surgery.  This VA physician had an opportunity to 
review the veteran's claims file and examine the veteran and 
specifically determined both in September 1998 and again in 
October 2001 that the veteran did not incur an additional 
disability as a result of the May 1977 surgery.  

As to the veteran's allegation that he developed pulmonary 
disease, the VA physician determined that the evidence did 
not show that the veteran's current chronic obstructive 
pulmonary disease was the result of the May 1977 surgery, 
during which the veteran's lung had been collapsed in order 
to perform the surgery.  He determined that the veteran's 40-
year history of smoking plus the atypical tuberculosis had 
caused the veteran's chronic obstructive pulmonary disease.  

As to the veteran's allegation that he developed erectile 
dysfunction and impotence as a result of the treatment that 
the VA provided in response to his Peyronie's disease, the VA 
physician determined that the veteran did not incur an 
additional disability or increased problems from that 
treatment.

Thus, a medical professional has determined that the veteran 
did not incur additional disabilities due to the May 1977 
surgery or as a result of the treatment for the Peyronie's 
disease.  There is no competent evidence to refute this 
determination.  Because the VA physician determined that no 
additional disabilities have resulted from VA treatment, the 
Board need not go into a discussion as to whether there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment.  See 38 U.S.C.A. § 1151(a)(1)(A).  
Regardless, the Board notes that the VA physician determined 
that there was no evidence of carelessness, negligence, etc. 
on the part of VA as to the 1977 surgery or for the treatment 
for Peyronie's disease.

The Board is aware that the veteran's representative has 
pointed out in the July 2002 informal hearing presentation 
that the August 2002 addendum "basically states that it is 
at least as likely as not (equal to or greater than 50%) that 
the treatment did not add additional disability."  The 
representative stated that the addendum did not 
"definitively speak to the question of whether there is an 
added disability due to treatment.  This opinion only states 
that the likelihood the appellant incurred additional 
disability as a result of treatment is at least as likely as 
not (equal to or greater than 50%).  This question requires a 
simple Yes or No response."  The Board notes that the August 
2002 addendum is to be read together with the October 2001 
opinion.  Reading those two statements from the same 
examiner, it is clear that the examiner determined that the 
veteran did not incur additional disabilities from VA surgery 
or VA treatment.  The Board finds that there is no ambiguity 
in the VA physician's determinations.  The October 2001 and 
August 2002 addendum further clarified his initial 
determination in September 1998, wherein he stated the 
veteran did not incur additional disabilities due to the May 
1977 surgery or the treatment he received for Peyronie's 
disease.  There is no competent evidence to refute these 
determinations.  The Board must rely on the evidence provided 
in the claims file and accords medical determinations high 
probative value particularly when they are based upon a 
review of the claims file and examination of the veteran and 
when they are not refuted by other medical evidence.

Additionally, while the Board can understand that the August 
2002 addendum can appear to state that it is as likely as not 
that the veteran incurred an additional disability with 
respect to the treatment of Peyronie's disease, the Board 
notes that for an additional disability to warrant 
compensation under the provisions of 38 U.S.C.A. § 1151 the 
additional disability must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance or be an event not reasonably foreseeable.  
The VA physician has made a specific determination that there 
was no evidence of negligence, lack of proper skill, error in 
judgment, or similar instance.  The VA physician also noted 
that the results from the treatment of Peyronie's disease 
were "predictable."  Therefore, even if the Board conceded 
that an additional disability resulted in the treatment of 
Peyronie's disease, the claim would still be denied because 
of the finding that there was no carelessness, negligence, 
etc, and that the results were foreseeable.

Nevertheless, it is pointed out, parenthetically, that the 
Board is not bound by the opining physicians's improper 
semantics in utilizing legal terminology.  The effect and 
weight of his expressed opinion is clear and unequivocal.

The Board notes that the August 2002 addendum as to the 
gastrointestinal and pulmonary disabilities that the 
physician's statement was not confusing, as he stated that 
there was no additional disability as a result of the May 
1977 surgery.

Although the veteran has asserted that the May 1977 surgery 
and the treatment he received for his Peyronie's disease have 
caused an additional disability and implied that it was the 
result of negligence, there is no indication in the record to 
indicate that he has any specialized education, training, or 
experience on which to base his medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his allegations are given no probative value as to 
the medical determinations involved in this case.

There is no competent evidence of record from a medical 
professional that the veteran suffered additional 
disabilities as the result of the May 1977 transthoracic 
vagotomy or treatment for Peyronie's disease where such care 
or treatment involved carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
or establish an event that was not reasonably foreseeable.  
Based on the above reasons, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not applicable where the 
clear weight of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cut vagus nerve as a 
result of a May 1977 transthoracic vagotomy is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary disease as a result of a May 
1977 transthoracic vagotomy is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a genitourinary disorder as a result 
of VA treatment for Peyronie's disease is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

